In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00327-CV

REGINA NACHAEL HOWELL FOSTER,               §   On Appeal from the 322nd District Court
Appellant
                                            §   of Tarrant County (322-667390-19)

V.                                          §   June 10, 2021

CARLOS FOSTER AND AREYA HOLDER,             §   Memorandum Opinion by Justice Womack
Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse that portion of the trial

court’s judgment dismissing Regina Nachael Howell Foster’s claims against Carlos

Foster and remand this portion of the case to the trial court for further proceedings

consistent with this opinion. We affirm the remaining parts of the trial court’s

judgment. We deny Areya Holder’s request for sanctions.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack